DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 488.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 480.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0026, line 15, “or” should be changed to --of--.  
In paragraph 0038, line 1, “and can” should be changed to --and--.
In paragraph 0038, line 5, “plurality” should be changed to --plurality of--.
In paragraph 0044, line 9, “potion” should be changed to --portion--.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 12, “the occupant’s” should be changed to --an occupant’s--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-8, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penley et al. (US 2019/0106215 A1). Penley discloses a restraint system for use with a seat 100 in an aircraft (abstract), the restraint system comprising: a web 108 configured to be fastened around an occupant 110 seated in the seat; a first airbag 122a attached to the web and configured to inflate therefrom; and a second airbag 118 configured to be positioned proximate a base portion of the seat and inflate upwardly therefrom beneath the occupant (paragraphs 0019-0020). The web is a lap web configured to be fastened around the occupant's waist (paragraphs 0017 and 0022). The second airbag is configured to inflate upwardly beneath the occupant's thighs to raise the occupant's knees toward the occupant's torso and the first airbag (paragraphs 0019-0020).  The first airbag is configured to inflate outwardly from the lap web between the occupant's torso and the occupant's thighs (Figs. 3A and 3B). At least one inflator (inherent) is in fluid communication with the first and second airbags, wherein the at least one inflator is configured to rapidly inflate the first and second airbags simultaneously, or at least approximately simultaneously, in response to the aircraft experiencing a dynamic event above a preset magnitude (paragraph 0026). The base portion of the seat includes a seat pan 124 and a seat cushion 106 positioned above the seat pan, and the second airbag is configured to be positioned between the seat pan and the seat cushion (Figs. 2A and 2B). The second airbag is integrated into a portion of the seat cushion (paragraph 0019). The first airbag is configured to not extend above the occupant's chest when fully inflated (Figs. 3A and 3B). The second airbag is configured to inflate into a generally triangular shape in which a forward end portion is taller than a rear end portion (Fig. 1). Inflating the second airbag includes raising a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penley et al. (US 2019/0106215 A1) in view of Lewis (WO 97/47498). Penley teaches the limitations of claims 8, 14 and 17, as explained above. As noted above, the first airbag in Penley is configured to not extend above the occupant's chest when fully inflated (Figs. 3A and 3B). Penley does not teach that the first airbag includes a rear panel adjacent to a bottom panel, wherein the airbag is configured to inflate such that the rear panel is oriented generally parallel to the occupant's torso and the bottom panel is oriented generally parallel to the occupant's thighs and approximately perpendicular to the rear panel. Lewis teaches an airbag that includes a rear panel adjacent to a bottom panel, wherein the airbag is configured to inflate such that the rear panel is oriented generally parallel to the occupant's torso and the bottom panel is oriented generally parallel to the occupant's thighs and approximately perpendicular to the rear panel (Figs. 9, 24a and 24c). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form a first airbag as taught by Penley such that it includes a rear panel adjacent to a bottom panel, wherein the first airbag is .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Penley et al. (US 2019/0106215 A1) in view of Lee (US 9,428,137 B2). Penley teaches the limitations of claim 10, as explained above. In Penley, the second airbag includes a top panel joined to a bottom panel, wherein the second airbag is configured to inflate such that the top panel extends from a rear end at an acute angle relative to the bottom panel (Fig. 1). Penley does not teach a seam. Lee teaches an airbag 3 that includes a top panel 120 joined to a bottom panel 110 at a seam 130, wherein the airbag is configured to inflate such that the top panel extends from the seam at an acute angle relative to the bottom panel (Figs. 2 and 5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a second airbag as taught by Penley such that it includes a top panel joined to a bottom panel at a seam, wherein the airbag is configured to inflate such that the top panel extends from the seam at an acute angle relative to the bottom panel, according to the known technique taught by Lee, in order to allow the airbag to be made from a sheet(s) of material, since making the airbag from a sheet(s) would be relatively simple and inexpensive compared to other methods of forming an airbag (e.g., forming an airbag via a one-piece woven process).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614